Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting harassment, refusing to obey a direct order and creating a disturbance. Included in the evidence presented at petitioner’s disciplinary hearing was the misbehavior *805report and the testimony of the correction officer who authored it, stating that on the evening in question, petitioner had become upset because the cellblock’s lights had gone out, apparently due to the installation of a new electrical system. Petitioner loudly protested, making threatening and abusive statements to the reporting officer and refusing to obey his orders to desist. The misbehavior report and the testimony of the reporting officer were sufficiently relevant and probative to constitute substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). We note that the conflicting testimony presented by petitioner and his witnesses merely raised an issue of credibility for the Hearing Officer to resolve (see, Matter of Dawes v McClellan, 226 AD2d 797, 798).
We reject petitioner’s contention that his right to call witnesses was violated. The 17 individuals in question either had no direct knowledge of the incident or would have presented testimony redundant to that presented by the witnesses petitioner was permitted to call (see, Matter of Cowart v Pico, 213 AD2d 853, 855, lv denied 85 NY2d 812). Petitioner’s remaining contentions are either unpersuasive or unpreserved for our review.
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.